                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               ABERDEEN DIVISION

ERIC DILWORTH                                                                          PLAINTIFF

V.                                                                           NO. 1:18CV119-JMV

COMMISSIONER OF SOCIAL SECURITY                                                     DEFENDANT


                                    ORDER ON MOTIONS

       On October 26, 2018, Plaintiff filed a motion for summary judgment [22]. On

November 1, Plaintiff filed a motion to amend his brief [23]. The same day Plaintiff filed a

motion to revise a brief already submitted. For the reasons set out below, Plaintiff’s motion for

summary judgment is DENIED; Plaintiff’s motion to amend [23] is granted; and Plaintiff’s

motion to revise [25] is deemed moot.

       Plaintiff’s stated basis for seeking summary judgment is his claim that the certified

administrative record filed by the Acting Commissioner of Social Security is not “the proper

evidence required by the court” because it is not “text-searchable” and, therefore, does not

comply with the court’s Order or Rule 56 of the Federal Rules of Civil Procedure. As

Defendant points out, summary judgment is only “appropriate if the record discloses ‘that there

is no genuine issue of material fact and that the moving party is entitled to a judgment as a matter

of law.’” See Spellman v. Shalala, 1 F.3d 357, 360 (5th Cir. 1993) (citation omitted). Because

Plaintiff points the Court to a putative procedural issue, as opposed to pointing to evidence that

entitles him to entry of judgment in his favor, he has failed to convince the Court that entry of

judgment is appropriate. Furthermore, as is customary in Social Security cases filed in this

district, an Order Directing Filing of Briefs [14] was entered September 14, 2018, which Order

directed Plaintiff to file a memorandum brief that sets out all errors he contends entitle him to

relief. That Order further explained that the issues before the Court would be limited to the
issues properly raised in the briefs and that oral argument would be held before the undersigned.

Based on this, summary judgment motion practice is neither permitted nor necessary. Lastly,

Plaintiff is simply incorrect to the extent he contends the Court’s Order requires that the

administrative record be “text-searchable.” As Defendant states, the electronic copy of the

administrative record filed with the Court does in fact contain a searchable page navigation

toolbar of the PDF reader, as referenced in the Court’s Order.

       Next, Plaintiff filed his initial brief [20] on October 19. Then, by his motion to amend

[23] filed November 1, Plaintiff requested leave to amend his brief to comply with the

instructions in the Order Directing the Filing of Briefs on the basis that he had not received that

Order prior to filing his initial brief. The same day, Plaintiff filed his amended brief [24] and a

motion to revise [25] the initial brief. The Court finds that the motion to revise the initial brief

is duplicative of the motion to amend. Because Defendant does not oppose Plaintiff’s request

for leave to amend and for good cause shown, Plaintiff’s brief [24] filed November 1 is deemed

the operative brief for Plaintiff, and Defendant shall have 30 days from this date in which to file

a responsive brief. Plaintiff will have seven (7) days from the filing of Defendant’s brief to file

any reply.

       So ORDERED this 11th day of December, 2018.



                                               /s/ Jane M. Virden
                                               U.S. MAGISTRATE JUDGE
